Denied; Opinion Filed September 24, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00718-CV

                                    IN RE R.P.D. JR., Relator

                  Original Proceeding from the 256th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-18-23826

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Partida-Kipness


       Before the Court is relator’s June 19, 2019 petition for writ of mandamus challenging the

trial court’s May 31, 2019 order requiring relator to pay interim attorney’s fees to real party in

interest “for the safety and welfare of the [child]” in the suit affecting the parent-child relationship

(SAPCR) portion of the underlying divorce proceeding.                 See TEX. FAM. CODE ANN.

§ 105.001(a)(5) (court may make temporary order for the safety and welfare of the child, including

an order for payment of reasonable attorney’s fees and expenses). We requested a response to the

petition and real party in interest filed her response on August 28, 2019. After reviewing the

parties’ filings and the mandamus record, we deny the relief requested.

        To be entitled to mandamus relief, relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition, the
mandamus record, and real party’s response, we conclude relator has not shown he is entitled to

the relief requested.

        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Robbie Partida-Kipness/
                                                     ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE


190718F.P05




                                                  –2–